Case 4:19-cv-00358-ALM Document 329 Filed 03/11/21 Page 1 of 4 PageID #: 11359




                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

                                                  §
 GIBSON BRANDS, INC.,                             §
                                                  §   Civil Action No. 4:19-cv-00358
 v.                                               §   Judge Mazzant
                                                  §
 ARMADILLO DISTRIBUTION                           §
 ENTERPRISES, INC.; CONCORDIA                     §
 INVESTMENT PARTNERS, LLC,                        §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Armadillo Distribution Enterprises, Inc.’s Motion for Leave to

Supplement the Updated George Gruhn Expert Report (Dkt. #186). Having considered the Motion

and briefing, the Court finds the Motion should be GRANTED.

                                       BACKGROUND

       On May 14, 2019, Plaintiff Gibson Brands, Inc. (“Gibson”) sued Armadillo Distribution

Enterprises, Inc. (“Armadillo”) and Armadillo’s investment licenser, Concordia Investment

Partners, Inc. for trademark infringement (Dkt. #1). In response, Armadillo counterclaimed that

Gibson’s asserted guitar shapes are generic (Dkt. #12). To prove its counterclaim, Armadillo

“need[s] to get into evidence at trial the fact that numerous third parties have used these same

shapes for many years.” (Dkt. #68 at 2:22-3:1).

       In August 2019, Armadillo proposed a discovery plan whereby the parties would take third-

party declarations to avoid the burden of taking depositions (Dkt. #68 at 3:23-4:5). Gibson

declined and stated it intended to depose any such third party (Dkt. #68 at 3:23-4:5). Gibson and

Armadillo then sent out notices to depose third parties (Dkt. #154 at p. 2). Gibson objected that

Armadillo sent twenty-four notices—more than the standard limit of ten—and filed a Motion to

Quash (Dkt. #154 at pp. 2-3).
Case 4:19-cv-00358-ALM Document 329 Filed 03/11/21 Page 2 of 4 PageID #: 11360




       On October 28, 2019, the Court orally granted Gibson’s Motion to Quash Deposition

Notices on procedural grounds and permitted Armadillo twenty third-party depositions (Dkt. #68

at 27:6-28:13). At the hearing, the Court stated that:

       I put a high premium on cooperation, and it’s clear neither side is cooperating on the
       operation of this discovery . . . I want to encourage y’all to cooperate with each other. So
       what I mean by that is you need to go ahead and try to agree to a procedure, whether you
       use the declaration procedure—I’m not going to impose that, but it seems like a reasonable
       solution to at least some of those. Then if no, then they can proceed with the depositions
       if you can’t agree. But let’s try to have a good faith negotiation.

(Dkt. #68 at 27:8-24). Over many months, Armadillo coordinated with fourteen third parties to

obtain declarations attesting to facts about the third party’s usage of similar guitar shapes (Dkt.

#154 at pp. 6-7). A few weeks before the discovery deadline, Gibson stated it was “no longer

willing to consider these declarations.” (Dkt. #154 at p. 10). Armadillo moved for leave to conduct

thirteen third-party depositions and an extension on all remaining deadlines (Dkt. #154). On

October 14, 2020, the Court granted the motion and gave Armadillo a two-month continuance to

complete the depositions (Dkt. #170).

       On December 14, 2020, Armadillo moved for leave to supplement the Updated Report

(Dkt. #186). On December 29, 2020, Gibson responded (Dkt. #217). On January 5, 2021,

Armadillo replied (Dkt. #232). On January 12, 2021, Gibson filed its Sur-Reply (Dkt. #237).

                                      LEGAL STANDARD

       The Court may grant leave to disclose a supplement expert report after the deadline in the

scheduling order has expired for good cause. Geiserman v. MacDonald, 893 F.2d 787, 791 (5th

Cir. 1990). To determine whether good cause exists, the Court considers (1) the explanation for

the failure to [submit a complete report on time]; (2) the importance of the testimony; (3) potential

prejudice in allowing the testimony; and (4) the availability of a continuance to cure such prejudice.




                                                  2
Case 4:19-cv-00358-ALM Document 329 Filed 03/11/21 Page 3 of 4 PageID #: 11361




Russell v. Wal-Mart Stores, No: 1:06-CV-408, 2007 WL 9725186, at *2 (E.D. Tex. Jun. 7, 2007)

(citing Geiserman, 893 F.2d at 791).

                                           ANALYSIS

       The Court finds that good cause exists for Armadillo to supplement the Gruhn Updated

Report with the third-party sales data obtained during the Court’s continuance.

       First, Armadillo completed the discovery within the Court’s two-month continuance (See

Dkt. #170). It was therefore timely.

       Second, the Court granted the continuance because the discovery is “necessary to

Armadillo’s defense.” (See Dkt. #170 at p. 3).

       Third, the Court previously determined that “a brief continuance will not unreasonably

prejudice Gibson as the litigation will still proceed at a prompt pace.” (Dkt. #170 at p. 3).

Armadillo has produced all additional data and exhibits to Gibson and so there will be no surprise

in the supplementation (Dkt. #186 at p. 5). As the Court found, “Gibson was not robbed of the

opportunity to challenge the sales data and cannot claim surprise because the expert opinions did

not change.” (Dkt. #183 at p. 9).

       And finally, a continuance is not necessary to cure Gibson’s prejudice. The Court already

contemplated potential prejudice when it granted Armadillo a two-month continuance to conduct

this additional discovery. As the Court noted, “Gibson may cure whatever prejudice it does suffer

because Defendants offered to make Gruhn available for an hour-long deposition to discuss the

supplemental sales data.” (Dkt. #180 at p. 10). It is unreasonable for Gibson to object to Armadillo

using this Court sanctioned discovery.

       Gibson does not address the good cause factors and instead focuses on the admissibility of

the additional discovery. Gibson asks the Court to rule the discovery inadmissible in any form.



                                                 3
 Case 4:19-cv-00358-ALM Document 329 Filed 03/11/21 Page 4 of 4 PageID #: 11362




  This is premature. Gibson may raise admissibility arguments at the Pre-Trial Conference or in an

  objection.

         Alternatively, Gibson asks to (1) re-depose Gruhn for six hours, (2) depose the third parties

  who submitted declarations, and (3) amend its Motion to Exclude Gruhn’s proposed testimony.

  The Court declines. First, a six-hour deposition is excessive because Gruhn is only supplementing

  his opinions, not asserting new ones. Gibson does not need six hours to question Gruhn on this

  limited issue, particularly when Gibson was present for most third-party depositions. Instead,

  Gibson may depose Gruhn for two hours, instead of one, to account for this additional discovery.

  Second, Gibson does not address why good cause exists to depose the third parties who submitted

  declarations. And third, Gibson may not amend its Motion to Exclude Gruhn’s proposed testimony

  because this sales data is only a minimal supplementation to his testimony. The supplementation

  does not change Gruhn’s methodology, which is at issue in Gibson’s Daubert motion. Gibson’s

  objections to the supplemental data should be raised at the Pre-Trial Conference or at trial.

                                           CONCLUSION

         The Court finds good cause to permit Armadillo to supplement the Gruhn Updated Report.

. It is therefore ORDERED that Armadillo Distribution Enterprises, Inc.’s Motion for Leave to

  Supplement the Updated George Gruhn Expert Report (Dkt. #186) is hereby GRANTED.

         It is further ORDERED that Gibson may depose Gruhn for a total of two hours concerning

  all the supplemental third-party data. This includes the hour the Court previously permitted.
          SIGNED this 11th day of March, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE

                                                   4
